THE THIRTEENTH COURT OF APPEALS

                                         13-20-00167-CV


                                     RICHARD URIBE
                                           v.
                                    BRIAR-RIDGE, LLC


                                     On Appeal from the
                      197th District Court of Cameron County, Texas
                         Trial Court Cause No. 2017-DCL-04845


                                          JUDGMENT

       The Court’s judgment issued on November 18, 2021, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

December 29, 2021